DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 01/12/2021 has been entered.  Claim 1 has been amended.  Claims 1-6 are still pending in this application, with claim 1 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 5347449 Hereinafter Meyer) in view of Gutschmit et al. (US 4631930 Hereinafter Gutschmit).
Regarding claim 1, Meyer teaches a textile machine (1a-1e; Column 4, lines 55-61 and abstract; Fig. 1; Specifically, the abstract teaching that this is for use in textile machines and 1a-1e are called machines which are the textile machines) comprising: a plurality of similar workstations (Fig. 1), 
a display (6) , and 

 the textile machine comprises a length (specifically, the length of the display) comprising a display (6; Column 5, lines 19-32, Fig. 1), 
a section of the display (6) is assigned respectively to a workstation (1a-1e, Fig. 1), and 
the display configured to display a operating states of the respective workstation (Column 5, lines 19-32, Fig. 1), and wherein the display is capable of making a batch allocation recognizable at the same time for every individual workstation of the plurality of similar workstations (Column 12, lines 11-16 teaches change in batch being recognized; Column 15, lines 29-35 teaches the allocation of the task takes place by way of the permanent display). 
Meyer fails to explicitly teach the display is designed as an LED light bar.
Gutschmit teaches the display is designed as an LED light bar (column 2, lines 36-68).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to substitute an LED display as taught by Gutschmit for the display in the system of Meyer, one would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production, over other light sources.

Regarding claim 2, Meyer teaches the display is positioned such that it is visible over the length of the textile machine (Column 5, lines 19-32; Specifically, the display is displayed on the respective machine and as defined in claim 1 the length is the length of the display therefore the display is portioned such that is it is visible over the length of the textile machine). 

Gutschmit teaches the display is designed as an LED light bar (column 2, lines 36-68).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to substitute an LED display as taught by Gutschmit for the display in the system of Meyer, one would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production, over other light sources.

Regarding claim 3, Myer teaches a display (color of the yarn, specifically it is displaying what color the yarn is) corresponds with the display of the first claim (Specifically, correspond is defined to be similar in position, both display means are on the machine therefore are considered to be similar in position).
Meyer fails to teach magazine pockets, which corresponds with the LED light bar of the textile machine. 
Applicants specification asserts that magazine pockets are commonly used in the art (Applicant’s Paragraph 0030 therefore it is applicant admitted prior art). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the magazine pouches to the teaches of Meyer, in order to have a holder for the yarn being produce by the device and given that the applicant has admitted that it is a method commonly used in the art.
Gutschmit teaches the display is designed as an LED light bar (column 2, lines 36-68).


Regarding claim 4, Meyer teaches each workstation comprises a workstation control device (6, Fig. 1, and Column 4, lines 55-61) which is connected to the display (Column 4, lines 55-61) and is set up so that it triggers different displays on the display which are related to the yarn batch and are dependent on the operating state (Column 5, Paragraphs 19-32, Column 14, line 20-42). 
Myer fails to teach the LED light bar.
Gutschmit teaches the display is designed as an LED light bar (column 2, lines 36-68).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to substitute an LED display as taught by Gutschmit for the display in the system of Meyer, one would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production, over other light sources.

Regarding claim 5, Meyer teaches the workstation control devices are connected via a bus (2, Column 4, lines 55-61) to a superordinate central control device (3 Column 4, lines 55-

Regarding claim 6, Meyer teaches the workstation control devices are set up for the entry of control data (Column 4, lines 55-61, specifically a keyboard and display, Further it’s a machine so there would need to be some way for people to control it in order to make if function).


Response to Arguments
Applicant's arguments filed 06/17/2020 have been fully considered but they are not persuasive.
Issue (a) the Applicant has argued that Meyer fails to teach that information about the malfunctions of individual workstations are display at the same time for every individual workstation. While this argument has been fully considered it is not persuasive. The Examiner points out that these machines are considered to be one large machine which is common in the art. The display of each workstation is considered to be part of the machine all of the displays for each workstation is capable of being on and providing the batch information as suggested in Meyer (Column 5 line 6- line 37).
Issue (b1) the Applicant has argued that Meyer fails to teach a batch allocation recognizable at the same time for every individual workstation of the plurality of similar workstations is displayed. While this argument has been fully considered it is not persuasive. This is generally the same answer for (a).
Issue (b2) the Applicant has argued that Meyer fails to teach a permanent display being taught or suggested that is capable of displaying information concerning individual workstations at the same time for every individual workstation of the plurality of similar workstations. While this argument has been fully considered it is not persuasive. The Examiner points out that this is generally the same as (a) above. Specifically all the workstations are considered to makeup the machine and the displays of each workstation makes up the display for the machine which can provide the information required. Additionally, as taught in Meyer (Column 5 line 6- line 37) the central station is able to save all the information of each workstation and be accessed by the plant manger.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T.E/            Examiner, Art Unit 2875 
 
/JONG-SUK (JAMES) LEE/            Supervisory Patent Examiner, Art Unit 2875